DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II (Fig. 8, and Claims 1-20) without traverse in the reply filed on November 08, 2021 is acknowledged.
Figs. 6 and 7a-g have been withdrawn by the Applicant as being drawn to non-elected Species I.
Further, Figs. 1-3 and 6 have been has been included for examination by the Examiner as being generic and therefore also drawn to Species II. There are corresponding features between Fig. 8 and Figs. 1-3 and 6 (i.e. #224, 236).
Accordingly, Claims 1-20 are pending in the application and an action on the merits follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, is indefinite as it recites “substantially perpendicular to the longitudinal axis”. Since Claim 3 depends from Claim 2, it is unclear if this “the longitudinal axis” is a different and new axis than the previously recited “a central, longitudinal axis of the fluid-filled chamber”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “[[a]] the longitudinal axis of the fluid-filled chamber” being the same axis as the previously recited central, longitudinal axis.
Claims 4, is indefinite as it recites “substantially perpendicular to a longitudinal axis of the fluid-filled chamber”. Since Claim 4 depends from Claim 2, it is unclear if this “a longitudinal axis of the fluid-filled chamber” is a different and new axis than the previously recited “a central, longitudinal axis of the fluid-filled chamber”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “[[a]] the longitudinal axis of the fluid-filled chamber” being the same axis as the previously recited central, longitudinal axis.
Claims 13, is indefinite as it recites “substantially perpendicular to the longitudinal axis”. Since Claim 13 depends from Claim 12, it is unclear if this “the longitudinal axis” is a different and new axis than the previously recited “a central, longitudinal axis of the fluid-filled chamber”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “[[a]] the longitudinal axis of the fluid-filled chamber” being the same axis as the previously recited central, longitudinal axis.
Claims 14, is indefinite as it recites “a longitudinal axis of the fluid-filled chamber”. Since Claim 14 depends from Claim 12, it is unclear if this “a longitudinal axis of the fluid-filled chamber” is different than the previously recited “a central, longitudinal axis of the fluid-filled chamber”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, the longitudinal axis of the fluid-filled chamber” being the same axis as the previously recited central, longitudinal axis.
Clarification and correction is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler US 20100170109.
Regarding Independent Claim 1, Schindler discloses a sole structure (Figs. 8-10, #30’/33’/40’) for an article of footwear (Fig. 8), the sole structure comprising: a midsole (Fig. 10, #33’) having a plurality of projections (Figs. 9-10 and 13A, #43a’-g’), at least one of the plurality of projections forming a first portion of a peripheral side wall of the sole structure (Schindler Annotated Fig. 8); and a fluid-filled chamber (Figs. 10, #40; ¶0056) having a central portion (Fig. 13A, #41’), a plurality of lobes extending outward from the central portion (Fig. 13A, #42a’-g’) and between respective projections of the plurality of projections to form a second portion of the peripheral side wall of the sole structure (Schindler Annotated Fig. 8), a plurality of tunnels fluidly coupling respective lobes of the plurality of lobes to the central portion (¶0105; Fig. 13B-13D show tunnels inside the area surrounded by wall 47’), and a plurality of channels (Schindler Annotated Fig. 13A) defined by adjacent lobes of the plurality of lobes and adjacent tunnels of the plurality of tunnels (Fig. 13B – 13D), at least one channel of the plurality of channels having a different shape than an adjacent channel of the plurality of channels (Schindler Annotated Fig. 13A).
Regarding Claim 2, Schindler discloses the sole structure of Claim 1, wherein the fluid-filled chamber is asymmetric about a central, longitudinal axis of the fluid-filled chamber (Schindler Annotated Fig. 13A; ¶0097).
Regarding Claim 3, Schindler discloses the sole structure of Claim 2, wherein the fluid-filled chamber is asymmetric about a central axis (Schindler Annotated Fig. 13A) extending between a medial side of the fluid-filled chamber (Schindler Annotated Fig. 13A) and a lateral side of the fluid-filled chamber (Schindler Annotated Fig. 13A) and substantially perpendicular to the longitudinal axis (Schindler Annotated Fig. 13A shows the fluid-filled chamber is substantially perpendicular to the central, longitudinal axis).
Regarding Claim 4, Schindler discloses the sole structure of Claim 2, wherein the fluid-filled chamber is asymmetric about a central axis (Schindler Annotated Fig. 13A) extending between a medial side of the fluid-filled chamber (Schindler Annotated Fig. 13A) and a lateral side of the fluid-filled chamber (Schindler Annotated Fig. 13A) and substantially perpendicular to [[a]] the longitudinal axis of the fluid-filled chamber (Schindler Annotated Fig. 13A shows the fluid-filled chamber is substantially perpendicular to the central, longitudinal axis).
Regarding Claim 5, Schindler discloses the sole structure of Claim 1, wherein the plurality of lobes includes a first lobe (Fig. 13A, #42a’), a second lobe (Fig. 13A, #42c’), a third lobe (Fig. 13A, #42e’), and a fourth lobe (Fig. 13A, #42g’), at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe including the same shape (Fig. 13A, #42a’ and 42g’).
Regarding Claim 6, Schindler discloses the sole structure of Claim 5, wherein the other two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 13A, #43c’ and 43e’) (i) include a different shape than the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 13A, #43c’ and 43e’ are different in shape than #43a’ and #43g’)and (ii) have the same shape as one another (Fig. 13A, #43c’ and 43e’ have the same shape as each other).
Regarding Claim 7, Schindler discloses the sole structure of Claim 5, wherein the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe are disposed on opposite sides of the fluid-filled chamber (Fig. 13A, #43e’ and 43g’ are on different sides than #43a’ and #43c’).
Regarding Claim 8, Schindler discloses the sole structure of Claim 5, wherein the first lobe, the second lobe, the third lobe, and the fourth lobe extend around a heel region of the sole structure (Fig. 10).
Regarding Claim 9, Schindler discloses the sole structure of Claim 1, wherein each tunnel of the plurality of tunnels includes approximately the same size and shape (Fig. 13A).
Regarding Claim 10, Schindler discloses an article of footwear incorporating the sole structure of Claim 1 (as can be seen in Fig. 8).
Regarding Independent Claim 11, Schindler discloses a sole structure (Figs. 8-10, #30’/33’/40’) for an article of footwear (Fig. 8), the sole structure comprising: a midsole (Fig. 10, #33’) having a plurality of projections (Figs. 9-10 and 13A, #43a’-g’), at least one of the plurality of projections forming a first portion of a peripheral side wall of the sole structure (Schindler Annotated Fig. 8); and a fluid-filled chamber (Figs. 10, #40; ¶0056) having a central portion (Fig. 13A, #41’), a plurality of lobes (Fig. 13A, #42a’-g’) extending outward from the central portion (Fig. 13A, #42a’-g’) and between respective projections of the plurality of projections to form a second portion of the peripheral side wall of the sole structure (Schindler Annotated Fig. 8), a plurality of tunnels (¶0105; Fig. 13B-13D show tunnels inside the area surrounded by wall 47’) fluidly coupling respective lobes of the plurality of lobes to the central portion (¶0105), and a plurality of channels defined by adjacent lobes of the plurality of lobes and adjacent tunnels of the plurality of tunnels (Fig. 13B – 13D) the fluid-filled chamber being asymmetric about a central, longitudinal axis of the fluid-filled chamber (Schindler Annotated Fig. 13A; ¶0097).
Regarding Claim 12, Schindler discloses the sole structure of Claim 11, wherein at least one channel of the plurality of channels has a different shape than an adjacent channel of the plurality of channels (Schindler Annotated Fig. 13A).
Regarding Claim 13, Schindler discloses the sole structure of Claim 12, wherein the fluid-filled chamber is asymmetric about a central axis (Schindler Annotated Fig. 13A) extending between a medial side of the fluid-filled chamber (Schindler Annotated Fig. 13A) and a lateral side of the fluid-filled chamber (Schindler Annotated Fig. 13A) and substantially perpendicular to the longitudinal axis (Schindler Annotated Fig. 13A shows the fluid-filled chamber is substantially perpendicular to the central, longitudinal axis).
Regarding Claim 14, Schindler discloses the sole structure of Claim 12, wherein the fluid-filled chamber is asymmetric about a central axis (Schindler Annotated Fig. 13A) extending between a medial side of the fluid-filled chamber (Schindler Annotated Fig. 13A) and a lateral side of the fluid-filled chamber (Schindler Annotated Fig. 13A) and substantially perpendicular to [[a]] the longitudinal axis of the fluid-filled chamber (Schindler Annotated Fig. 13A shows the fluid-filled chamber is substantially perpendicular to the central, longitudinal axis).
Regarding Claim 15, Schindler discloses the sole structure of Claim 11, wherein the plurality of lobes includes a first lobe (Fig. 13A, #42a’), a second lobe (Fig. 13A, #42c’), a third lobe (Fig. 13A, #42e’), and a fourth lobe (Fig. 13A, #42g’), at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe including the same shape (Fig. 13A, #42a’ and 42g’).
Regarding Claim 16, Schindler discloses the sole structure of Claim 15, wherein the other two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 13A, #43c’ and 43e’) (i) include a different shape than the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 13A, #43c’ and 43e’ are different in shape than #43a’ and #43g’)and (ii) have the same shape as one another (Fig. 13A, #43c’ and 43e’ have the same shape as each other).
Regarding Claim 17, Schindler discloses the sole structure of Claim 15, wherein the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe are disposed on opposite sides of the fluid-filled chamber (Fig. 13A, #43e’ and 43g’ are on different sides than #43a’ and #43c’).
Regarding Claim 18, Schindler discloses the sole structure of Claim 15, wherein the first lobe, the second lobe, the third lobe, and the fourth lobe extend around a heel region of the sole structure (Fig. 10).
Regarding Claim 19, Schindler discloses the sole structure of Claim 11, wherein each tunnel of the plurality of tunnels includes approximately the same size and shape (Fig. 13A).
Regarding Claim 20, Schindler discloses an article of footwear incorporating the sole structure of Claim 11 (as can be seen in Fig. 8).


    PNG
    media_image1.png
    494
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    980
    914
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schindler US 20070119075 teaches a shoe with a fluid-filled chamber heel
Lyden US 5625964
Schaffer US 20120233885 teaches a shoe with multiple chambers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732